Case 8:18-cr-00411-CEH-AEP Document 22 Filed 12/11/18 Page 1 of 1 PageID 76




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                    CLERK’S MINUTES
                                    MOTION HEARING

                          Case Number: 8:18-CR-411-T-36AEP


UNITED STATES OF AMERICA                           Government
                                                   Counsel:   James D. Mandolfo
                     Plaintiff,                               Joseph Palazzo


v.

GUSTAVO ADOLFO YABRUDI                             Defense
                                                   Counsel:      Leonardo E. Concepcion
                     Defendant.

 Judge:     Charlene Edwards Honeywell          Court            Howard (Bill) Jones
                                                Reporter:

 Deputy     Bettye G. Samuel                    Interpreter:     N/A
 Clerk:
 Date:      December 11, 2018                   Time:            11:36 AM – 11:43 AM
                                                Total:           7 minutes

Court in session and counsel identified for the record. All parties appeared telephonically for
the hearing.

The Court addressed counsel and heard argument on the parties’ Joint Motion to Continue
Sentencing (Doc.20).

The parties’ Joint Motion to Continue Sentencing (Doc.20) is GRANTED, for the reasons
stated on the record.

The sentencing previously scheduled for January 31, 2019 is rescheduled for May 30, 2019
at 10:00 AM.

Absent exigent circumstances, it is unlikely that this sentencing hearing will be continued for
the same reason set forth in the motion to continue.

This matter will be rescheduled by separate notice.

Court adjourned.
